In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00117-CV


               DALE LANGSTON AND SUE LANGSTON, APPELLANTS

                                            V.

                              GARY C. YOKUM, APPELLEE

                           On Appeal from the 87th District Court
                                   Leon County, Texas
           Trial Court No. 17-0091CV; Honorable Deborah Oakes Evans, Presiding

                                        July 1, 2021

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellants, Dale and Sue Langston, appeal the trial court’s take-nothing judgment

in their action for recovery of possession of a residential lot they purchased in 1978.

Appellee, Gary C. Yokum, an adjoining landowner who never purchased and never

owned an interest in the lot in question, contends the effect of the trial court’s judgment

was to vest him with fee simple title to the Langstons’ property because, according to his

theory of the case, the Langstons failed to establish their title in accordance with certain

pleading requirements pertaining to suits brought in accordance with a trespass-to-try-

title cause of action. Yokum further contends, by way of a counterclaim postured as a
trespass-to-try-title claim, that he was the rightful owner of the property in question by

virtue of the operation of the doctrine of adverse possession. The matters in controversy

were submitted to the trial court which entered judgment in favor of Yokum “on his

affirmative defenses of adverse possession, laches, and estoppel.” The judgment also

divested the Langstons of all their right, title, and interest in and to the property in question

and ordered that Yokum recover from the Langstons title to and possession of that

property.


        The Langstons have challenged the judgment of the trial court through four issues

questioning whether (1) Yokum acquired title to the property in question by virtue of the

Langstons’ failure to prove or establish their own title, (2) Yokum acquired title to the

property in question by adverse possession under the ten-year statute of limitations

pursuant to the counterclaim, (3) the Langstons’ claim for recovery of the property is

barred by laches, and (4) the Langstons’ claim for recovery of the property is barred by

estoppel. For the reasons that follow, we reverse the judgment of the trial court and

render judgment establishing that the Langstons hold fee simple title to the property in

controversy, that Yokum did not acquire title to the disputed property by adverse

possession, and that the Langstons’ claim for recovery of their property is not barred by

laches or estoppel. We further remand this proceeding to the trial court in order that it

might consider Yokum’s claim for mistaken improvement of the Langstons’ property,

pursuant to section 22.021 of the Texas Property Code and Rule 788 of the Texas Rules

of Civil Procedure, on the theories of unjust enrichment, restitution, and equitable relief. 1



         1 Originally appealed to the Tenth Court of Appeals, sitting in Waco, this appeal was transferred to

this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. §
73.001 (West 2013). Should a conflict exist between precedent of the Tenth Court of Appeals and this
court on any relevant issue, this appeal will be decided in accordance with the precedent of the transferor
court. TEX. R. APP. P. 41.3.
                                                      2
        BACKGROUND

        In 1978, the Langstons purchased the property in controversy, an unimproved lot

legally described as: Lot 24, Block 2, Section 24 of the Hilltop Lakes subdivision in Leon

County, Texas, according to the map or plat depicted below. On July 26, 2000, Yokum

purchased Lot 23. Yokum’s Lot 23 lies immediately adjacent to Lot 24. For reasons that

remained unexplained in the record, Yokum mistakenly built a home on Lot 24 and a

garage on Lot 33. 2




        Plaintiff’s Exhibit 10


        After Yokum purchased his lot, he began mowing and caring for Lot 24 while

apparently under the mistaken impression it was the lot he had purchased—Lot 23. So



        2   Although tax records show Yokum as owning Lots 23 and 34, he never produced a copy of his
deed.
                                                   3
too did he clear bushes and weeds and perform “dirt work” of an undescribed nature on

Lot 24 between the years 2000 and 2007. Throughout the years he mowed it, he also

posted signs and permits on the lot and, at some undetermined point, he placed a

wrought-iron stick man on the property. (See photo below.)




       Eventually, on May 19, 2007, Yokum executed a Builder Contract and commenced

construction of a home on Lot 24. The home was completed in June or July 2008. Nine

years later, on March 23, 2017, the Langstons filed a trespass-to-try-title action, claiming

that Yokum wrongfully dispossessed them of their realty.           Yokum answered and

counterclaimed, asserting the affirmative defenses of adverse possession by ten-year

statute of limitations, laches, and estoppel. Yokum also asserted his own counterclaim

sounding in trespass-to-try-title based on a theory of adverse possession.


       Pursuant to Rule 791 of the Texas Rules of Civil Procedure, Yokum demanded

that the Langstons file an abstract of title to Lot 24. The Langstons did not do so within

                                             4
the thirty-day time period prescribed by Rule 791 but rather, moved for an extension of

time to file one. 3 The trial court granted the Langstons an extension, giving them until

September 15, 2017, to file the abstract. They again allowed the deadline to lapse without

compliance. Nevertheless, on May 24, 2018, they filed two documents purporting to

satisfy Yokum’s demand. Those documents consisted of a Developer’s Dedication and

a General Warranty Deed from the developer to the Langstons.


        A bench trial was held in November 2019. On December 11, 2019, the trial court

signed its judgment placing title in Yokum. The Langstons appealed.


        ISSUE ONE—THE LANGSTONS’ FAILURE TO ESTABLISH TITLE TO LOT 24

        The first issue we must address is the attack on the trial court’s conclusion of law

that the Langstons “did not prove or establish their title to Lot 24.” The trial court’s

conclusion of law appears to be based on the court’s finding that “an abstract of title to

Lot 24 . . . showing a regular chain of conveyances . . . from the sovereign was not

produced . . . .” This, however, is a misstatement of the law applicable to trespass-to-try-

title proceedings being asserted as an affirmative cause of action. Here, the trial court

granted Yokum’s affirmative counterclaim for trespass-to-try-title. The pleading and proof

requirements in a trespass-to-try-title action are strict and formal; they also require a

claimant to prevail on the superiority of his title, as opposed to the weakness of his


        3  More specifically, Rule 791 provides that, “[a]fter answer filed, either party may, by notice in
writing, duly served on the opposite party or his attorney of record, not less than ten days before the trial of
the cause, demand an abstract in writing of the claim or title to the premises in question upon which he
relies.” The rules further provide for an extension of time and for a remedy for failure to comply:

        Such abstract of title shall be filed with the papers of the cause . . . within thirty days after
        the service of the notice, or within such further time that the court on good cause shown
        may grant; and in default thereof, the court may, after notice and hearing prior to the
        beginning of trial, order that no written instruments which are evidence of the claim or title
        of such opposite party be given on trial.

TEX. R. CIV. P. 792.
                                                       5
opponent’s title. Martin v. Amerman, 133 S.W.3d 262, 265 (Tex. 2004). See Lance v.

Robinson, 543 S.W.3d 723, 735 (Tex. 2018) (noting that trespass-to-try-title actions

“involve detailed pleading and proof requirements”). That is to say, “[a] plaintiff is not

entitled to recover unless the plaintiff’s own title is effectively disclosed.” Ramsey v.

Grizzle, 313 S.W.3d 498, 505 (Tex. App.—Texarkana 2010, no pet.) (emphasis added).

Therefore, in order to maintain an action of trespass-to-try-title the person bringing the

suit must have title to the land sought to be recovered. Id. (citing Brownlee v. Sexton,

703 S.W.2d 797, 799-800 (Tex. App.—Dallas 1986, writ ref’d n.r.e.). As such, Yokum

could only prevail based on the strength of his own title, not based on the failure of the

Langstons to establish their title to Lot 24. At best, Yokum could argue that the trial court

should not grant the Langstons the relief they requested. This, however, would be

unnecessary because the Langstons did prove their title by one of the accepted means:

superior title out of a common source. Lance, 543 S.W.3d at 735; 2027 S. Austin St.,

LLC v. Latour Condos., Inc., No. 07-19-00395-CV, 2021 Tex. App. LEXIS 2005, at *10–

11 (Tex. App.—Amarillo Mar. 17, 2021, pet. filed) (mem. op.).


       The Langstons offered into evidence, without objection, two critical documents: (1)

a Developer Dedication, dated March 14, 1967, filed of record on June 13, 1967, under

Clerk’s File No. 87867, and recorded in Volume 344, Page 94, of the Official Public

Records of Leon County, Texas, setting forth the dedication of the Hilltop Lakes

Subdivision and (2) a General Warranty Deed, dated June 15, 1978, filed of record on

November 21, 1978, under Clerk’s File No. 129290, and recorded in Volume 455, Page

423, of the Official Public Records of Leon County, conveying Lot 24, Block 2, of the

Hilltop Lakes Subdivision, Section 24, a subdivision in Leon County, Texas, to Dale

Langston, in fee simple. The only evidence offered regarding Yokum’s title was proof of

                                             6
payment of taxes on Lots 23 and 34, Block 2, of the Hilltop Lakes Subdivision, Section

24, a subdivision in Leon County, Texas. Additional evidence showed that in June 2015,

Yokum was advised that his home had been built on Lot 24, when the lot he had

purchased was Lot 23. As such, because both parties acquired their respective titles

from a common source, to-wit: J.B. Land Co., Inc., by and through its President, J.B.

Belin, Jr., the developer of the Hilltop Lakes Subdivision, and because the Langstons

established superior title to Lot 24, and because Yokum established title to Lot 23 (and

not Lot 24), Yokum failed to establish superior title to Lot 24. Accordingly, we resolve the

Langstons’ first issue in their favor and against Yokum.


       ISSUE TWO—ADVERSE POSSESSION UNDER THE TEN-YEAR STATUTE OF LIMITATIONS

       By their second issue, the Langstons contend Yokum failed to establish title under

the ten-year statute of limitations. When a party attacks the legal sufficiency of an adverse

finding on an issue that the opposing party had the burden to prove at trial, we will sustain

that challenge if (a) there is a complete absence of evidence of a vital fact; (b) the court

is barred by rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact; (c) the evidence offered to prove a vital fact is no more than a mere

scintilla; or (d) the evidence establishes conclusively the opposite of a vital fact. Dallas

Nat’l Ins. Co. v. De La Cruz, 470 S.W.3d 56, 57-58 (Tex. 2015) (per curiam). In our

review, we credit favorable evidence if a reasonable fact finder could do so and disregard

contrary evidence unless a reasonable fact finder could not. See City of Keller v. Wilson,

168 S.W.3d 802, 827 (Tex. 2005). We consider the evidence in the light most favorable

to the finding under review, and we indulge every reasonable inference that would support

the finding. Id. at 822. The doctrine of adverse possession is based on the statutes of

limitation for the recovery of real property. See TEX. CIV. PRAC. & REM. CODE ANN. §§

                                             7
16.021-.027 (West 2002 and West Supp. 2020). 4 See also Wells v. Johnson, 443 S.W.3d

479, 488 (Tex. App.—Amarillo 2014, pet. denied). Thus, in the context of a dispute

concerning possession of real property, the rightful owner of the property must institute

suit within a specified period of time (three, five, ten or twenty-five years depending on

various statutory factors and conditions) or subsequently be barred from recovery. Not

only are suits for the recovery of possession by the rightful owner barred, but adverse

possession also operates to vest the adverse claimant with title to the property. See §

16.030 (a) (West 2002). Therefore, “[t]he concept of adverse possession allows a person

to claim title to real property presently titled in another.” Session v. Woods, 206 S.W.3d

772, 777 (Tex. App.—Texarkana 2006, pet. denied) (emphasis in original).


        Due to the harsh nature of disenfranchising someone of title otherwise rightfully

held, establishing title by adverse possession is not well-regarded in the law, and strict

compliance of the statutory prerequisites is required. See Thomas v. Southwestern

Settlement & Development Co., 131 S.W.2d 31, 34 (Tex. Civ. App.—Beaumont 1939, writ

dism'd judgm't cor.). Wells, 443 S.W.3d at 488. “One seeking to establish title to land by

virtue of the statute of limitations has the burden of proving every fact essential to that

claim by a preponderance of the evidence.” Rhodes v. Cahill, 802 S.W.2d 643, 645 (Tex.

1990); Osborn v. Deep Rock Oil Corp., 153 Tex. 281, 286, 267 S.W.2d 781, 787 (1954)

(holding that adverse claimant has the burden to prove every fact necessary to that claim

by “clear and satisfactory” evidence). Thus, the burden of proving each essential element

is on the party claiming title by adverse possession. Fuentes v. Garcia, 696 S.W.2d 482,

484 (Tex. App.—San Antonio 1985, no writ) (citing Davis v. Carriker, 536 S.W.2d 246,




        4 All further references to “section” or to “§” are to the Texas Civil Practice and Remedies Code
unless otherwise designated.
                                                       8
251 (Tex. Civ. App.—Amarillo 1976, writ ref'd n.r.e.)). See Moore v. Stone, 255 S.W.3d

284, 288 (Tex. App.—Waco 2008, pet. denied). In other words, it was Yokum’s burden

to prove adverse possession.


         Under Texas law, courts have interpreted every claim of adverse possession as

encompassing at least six essential elements: (1) visible appropriation and possession

of the disputed property, (2) that is open and notorious, (3) that is peaceable, (4) under a

claim of right, (5) that is adverse and hostile to the claim of the owner, and (6) consistent

and continuous for the duration of the statutory period. Glover v. Union Pac. R.R., 187

S.W.3d 201, 213 (Tex. App.—Texarkana 2006, pet. denied). See § 16.021(1) (West

2002).     It has been said that adverse possession requires “an actual and visible

appropriation of real property, commenced and continued under a claim of right that is

inconsistent with and is hostile to the claim of another person.” BP Am. Prod. Co. v.

Marshall, 342 S.W.3d 59, 69 (Tex. 2011) (quoting § 16.021(1)).


         Here, Yokum did not establish any open and notorious possession of Lot 24 until

sometime after May 19, 2007, when he began construction on his residence. Prior to that

date, his use of the property consisted of occasional mowing of the grass, the posting of

some signs, and the placement of a wrought-iron stick man. Nothing was done which

permanently altered or interfered with the Langstons’ use and enjoyment of the property.

Furthermore, nothing was done which would put the Langstons on notice that someone

was claiming ownership of their property adverse and hostile to their claim of ownership.

To the contrary, Yokum testified that he believed (albeit mistakenly) that he was

occupying the lot that he had purchased—Lot 23. As such, his possession was not under

a claim of right, nor was it adverse and hostile to the rights of the actual owners, the

Langstons. Because the Langstons filed their suit on March 23, 2017, less than ten years
                                             9
after Yokum’s earliest commencement of any open and notorious possession (the

commencement of permanent construction), Yokum’s ten-year adverse possession claim

fails as a matter of law. Accordingly, we resolve the Langstons’ second issue in their

favor and against Yokum.


       ISSUE THREE—WHETHER THE LANGSTONS’ CLAIMS ARE BARRED BY LACHES

       Yokum contends the Langstons’ claims are also barred by the doctrine of laches.

In order to establish a claim of laches, it must be shown that there was an unreasonable

delay in asserting a legal or equitable right and a good faith change of position by one

party, to his detriment, caused by that delay. Rogers v. Ricane Enterprises, Inc., 772

S.W.2d 76, 80 (Tex. 1989); City of Fort Worth v. Johnson, 358 S.W.2d 400, 403 (Tex.

1964); Campbell v. Pirtle, 790 S.W.2d 372, 375 (Tex. App.—Amarillo 1990, no writ).

Under a claim of laches, if the delay impairs the defendant’s ability to defend against the

claim or ascertain the facts, then the claim should be barred for laches. De Benavides v.

Warren, 674 S.W.3d 353, 362 (Tex. App.—San Antonio 1984, writ ref’d n.r.e.). Where,

however, the claim is based on a legal right, the doctrine of laches is unavailable. Id. In

fact, the Texas Supreme Court has held that “laches is not a defense in a trespass to try

title suit where the plaintiff’s right is based on legal title.” Rogers, 772 S.W.2d at 80.

Accordingly, we resolve the Langstons’ third issue in their favor and against Yokum.


       ISSUE FOUR—WHETHER THE LANGSTONS’ CLAIMS ARE BARRED BY ESTOPPEL

       By their fourth and final issue, the Langstons contend there is no evidence to

support the trial court’s affirmative finding of equitable estoppel because there is no

evidence of any of the five essential elements of estoppel. Those essential elements are

as follows: (1) a false representation or concealment of a material fact, (2) made with

knowledge, either actual or constructive, of the relevant facts, (3) made with the intention
                                            10
that the representation be acted on, (4) to a party without knowledge or the means of

obtaining knowledge of those facts, and (5) who relies upon the representation to his

detriment. Schroeder v. Texas Iron Works, Inc., 813 S.W.2d 483, 489 (Tex. 1991). Here,

no evidence or findings support a finding of equitable estoppel. No representations were

made by the Langstons; therefore, there could be no false representation or concealment

of facts, as a matter of law. The Langstons’ fourth issue is resolved in their favor and

against Yokum.


       CONCLUSION

       Having sustained each issue in favor of the Langstons and against Yokum, we

reverse the judgment of the trial court and render judgment that Dale and Sue Langston

are the owners of the following described property situated in Leon County, Texas:

       Lot 24, Block 2, of HILLTOP LAKES, Section 24, a subdivision in Leon
       County, Texas, according to the map or plat thereof recorded in Volume 2,
       Page 28 of the Map Records of Leon County, Texas (the map or plat may
       also be recorded in Envelope No. 56-B of the Map records of Leon County,
       Texas); more commonly known as 46 Cherokee Lane, Hilltop Lakes, Texas.

       Furthermore, we remand this proceeding to the trial court in order that it might

consider Yokum’s equitable claim for mistaken improvement of the Langstons’ property,

pursuant to section 22.021 of the Texas Property Code and Rule 788 of the Texas Rules

of Civil Procedure, on the theories of unjust enrichment, restitution, and equitable relief.

Yokum is granted temporary possession of the premises pending final disposition of his

section 22.021 claims. All other relief requested is denied.




                                                        Patrick A. Pirtle
                                                             Justice


Quinn, C.J., dissenting.
                                            11